Appellate Case: 21-6082     Document: 010110633835       Date Filed: 01/19/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                               FOR THE TENTH CIRCUIT                        January 19, 2022
                           _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-6082
                                                     (D.C. No. 5:19-CR-00372-F-3)
  ZACHARY GEORGE CRISTER,                                    (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

 Before TYMKOVICH, Chief Judge, MATHESON and CARSON, Circuit Judges.
                  _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Zachary George Crister’s plea agreement pursuant to United States

 v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam), and 10th Cir. R.

 27.3(A)(1)(d). Exercising jurisdiction under 28 U.S.C. § 1291, we grant the motion

 and dismiss the appeal.

       Mr. Crister pleaded guilty to distribution of 26 grams of actual

 methamphetamine, use of a telephone in furtherance of a drug-trafficking crime, and

 possession of 50 grams or more of a mixture or substance containing a detectable



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6082   Document: 010110633835        Date Filed: 01/19/2022      Page: 2



 amount of methamphetamine with intent to distribute. As part of the plea agreement,

 Mr. Crister waived his right to appeal his conviction and sentence, provided the

 sentence was not above the advisory Guidelines range as determined by the district

 court. Both by signing the written plea agreement and in his responses to the court’s

 questions at the change of plea hearing, Mr. Crister acknowledged that he was

 entering his plea knowingly and voluntarily and that he understood its consequences,

 including the possible sentences and the appeal waiver. The court accepted the plea

 and sentenced Mr. Crister to 240 months’ imprisonment. Despite receiving a

 sentence below the applicable Guidelines range, he filed a notice of appeal.

       In response to the government’s motion to enforce the appeal waiver,

 Mr. Crister’s counsel cited Anders v. California, 386 U.S. 738, 744 (1967), and stated

 that Mr. Crister has no non-frivolous argument against enforcement of his appeal

 waiver. We gave Mr. Crister an opportunity to file a pro se response to the motion to

 enforce, but he has not done so.

       In ruling on a motion to enforce, we consider whether the appeal falls within

 the scope of the waiver, whether the waiver was knowing and voluntary, and whether

 enforcing it would result in a miscarriage of justice. Hahn, 359 F.3d at 1325.

       Having reviewed the proceedings in accordance with our obligation under

 Anders, see 386 U.S. at 744, we conclude that the Hahn factors have been met and

 that there is no non-frivolous argument to make against enforcing the appeal waiver.1


       1
         We note that Mr. Crister’s docketing statement indicates that he intended to
 challenge his conviction based on alleged ineffective assistance of counsel. Such
                                           2
Appellate Case: 21-6082    Document: 010110633835       Date Filed: 01/19/2022    Page: 3



       Accordingly, we grant the government’s motion to enforce Mr. Crister’s

 appeal waiver and dismiss this appeal.


                                            Entered for the Court
                                            Per Curiam




 claims generally should be raised in collateral proceedings under 28 U.S.C. § 2255,
 not on direct review. See United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir.
 1995) (en banc). We note that Mr. Crister’s plea agreement bars him from
 collaterally challenging his conviction or sentence “except with respect to claims of
 ineffective assistance of counsel.” Mot. to Enforce Attachs. at 9.
                                            3